 1

 2                               IN THE UNITED STATES DISTRICT COURT

 3                                  EASTERN DISTRICT OF CALIFORNIA

 4   IN RE U.S. DEPARTMENT OF JUSTICE                   CASE NO. 1:18-MC-00057-LJO-EPG
     MOTION TO COMPEL FACEBOOK TO
 5   PROVIDE TECHNICAL ASSISTANCE IN                    ORDER ON MOTION TO CONFIRM THAT
     SEALED CASE, OPINION ISSUED IN OR                  CERTAIN DOCUMENTS ARE PART OF THE
 6   ABOUT SEPTEMBER 2018                               RECORD ON APPEAL

 7

 8          Currently pending before the Court is the Government’s motion to confirm, pursuant to Federal
 9 Rule of Appellate Procedure 10(e), that certain documents are part of the appellate record in the above-

10 captioned case. Upon review of the Government’s motion and the record in both this matter and related

11 sealed proceedings before the Court, the Court confirms that the Title III materials described in the

12 Court’s February 11, 2019 Order—i.e., the original motions, requests, substantive documents in support

13 and in opposition, transcript of evidentiary hearing, resulting Court Order of Decision, and related

14 docket entries, see Doc. 26 at 1-2—were before this Court and considered by the Court when it issued

15 the February 11, 2019 Order that is the subject of the appeals in Case Nos. 19-15472 and 19-15473 (9th

16 Cir.).

17
            Accordingly, upon consideration of the Government’s motion to confirm that certain documents
18
     are part of the appellate record, IT IS HEREBY ORDERED that the Government’s motion is
19
     GRANTED.
20
            IT IS SO ORDERED.
21
            Dated: May 3, 2019                                 /s/ Lawrence J. O’Neill
22                                                       UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26

27

28


      ORDER
